DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 21-40 are pending. Claims 1-20 have been canceled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Merkel et al. (US 2012/0212166 A1), hereafter referred to as “Merkel,” in view of Green (US 2009/0082908 A1). 
Regarding Claim 21: Merkel teaches an interface module (106) for controlling a replacement motor (102, paragraph [0012]) in a heating, ventilation, and air conditioning (HVAC) system (100), said interface module (106) comprising:
a memory (paragraph [0047], lines 9-16);
a communication interface (command inputs 116, see paragraph [0043]); and
a processor (module 106 has a memory, paragraph [0047], lines 9-16, which inherently has a processor in order to operate) communicatively coupled to said memory and said communication interface (command inputs 116, see paragraph 
receive, via said communication interface (command inputs 116, see paragraph [0043]) after the replacement motor (102) has replaced a replaced motor (102, paragraph [0012], lines 1-4), a first input signal from a first input device (the lower portion of controller 104 where operating modes of the system are stored, i.e. thermostat, see paragraph [0037], lines 1-3 and paragraph [0039]) of the HVAC system (100) and a second input signal from a second input device (the upper portion of controller 104 where signals are received from the thermostat i.e. lower portion and where those signals are received by interface module 106 see paragraphs [0037] and [0041]) of the HVAC system (100), the first and second input signals representing unknown operations of the first and second input devices (signals of the replaced motor 102, paragraph [0011], lines 1-5), respectively, wherein the operations of the first and second input devices are unknown to said interface module (106) at receipt thereof (paragraph [0011], lines 1-5 and paragraph [0012], lines 1-4);
determine an operating mode (paragraph [0043], lines 1-11) at which the HVAC system (100) is operating, from a plurality of operating modes (paragraph [0043], lines 1-11), based on the first and second input signals (paragraph [0043], lines 1-11) by:
monitoring an aggregate signal of the first and second input signals (via 116, paragraph [0043], lines 1-11); and
comparing the aggregate signal with stored reference information (stored in memory, paragraph [0043], lines 1-11 and paragraph [0047], lines 1-16) to determine the operating mode of the HVAC system (100);

control the replacement motor (102, paragraph [0012], lines 1-4) according to the operating parameter (paragraph [0011], lines 1-5).
Merkel fails to explicitly state that a processor is in the interface module. 
Green teaches that a processor (408) is in an interface module in order to operate a memory (410). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a processor in the interface module to the structure of Merkel as taught by Green in order to advantageously provide a processor in the interface module to perform processing needs from the input signals received by the module and stored in the memory (see Green, paragraph [0041], lines 18-23). 


Regarding Claim 22: Merkel further teaches wherein said processor (paragraph [0047], lines 9-16, look up table; and paragraph [0038], lines 1-2) is further programmed to receive, via said communication interface (command inputs 116, see paragraph [0043]; via 114 to 104 via 113), the first input signal from a system controller (104) of the HVAC system (100).

Regarding Claim 23: Merkel modified supra further teaches wherein said interface module (106) is communicatively coupled to the system controller (104) via a wiring harness (connectors 114) previously coupled to a replaced motor (102).

Regarding Claim 24: Merkel further teaches wherein said processor (look up table paragraph [0047], lines 1-3 and paragraph [0038], lines 1-2) is further programmed to receive, via said communication interface (command inputs 116, see paragraph [0043], via 114 to 104 via 113), the second input signal from a thermostat (paragraph [0037], lines 1-3) of the HVAC system (100).

Regarding Claim 25: Merkel further teaches wherein said interface module (106) is directly communicatively coupled to the thermostat (paragraph [0037], lines 1-3, within 104). 
Merkel fails to disclose a thermostat lead.
Green teaches a thermostat (T-STAT, 408) connected to a module (404) via a thermostat lead (see line from 408 to 404).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a thermostat lead to the structure of Merkel as taught by Green in order to advantageously provide a lead connector to the interface module to directly feed the information into the interface to help determine operating mode (Green, paragraph [0052], lines 10-13).  

Regarding Claim 26: Merkel modified supra further teaches wherein said processor (look up table paragraph [0047], lines 9-16 lines 1-3 and paragraph [0038], lines 1-2) is further programmed to receive, via said communication interface (command inputs 116, see paragraph [0043]; 104 connected via 114 signals from 113), the second input signal from the thermostat (paragraph [0037], lines 1-3) through the system controller (104).

Regarding Claim 27: Merkel further teaches wherein the first input signal (paragraph [0052], lines 1-7) from the system controller (104) includes a motor control signal (paragraph [0052], lines 1-7) and the second input signal from the thermostat includes a thermostat signal (paragraph [0037], lines 1-3).

Regarding Claim 28: Merkel further teaches wherein said processor (paragraph [0038], lines 1-2) is further programmed to: continuously monitor an aggregate signal of the first and second input signals (107, 108, 110, and 112, sent via 113 or 114).

Regarding Claim 29: Merkel teaches further wherein to determine the operating mode (paragraph [0053], lines 1-16) of the HVAC system (100), said processor (paragraph [0038], lines 1-2) is further programmed to: capture, upon instruction from a technician (paragraph [0036]), input data associated with each of the first and second input signals (107, 108, 110, 112) for each operating mode (paragraph [0053], lines 1-16) while the HVAC system (100) is exercised through the plurality of operating modes (paragraph [0053], lines 1-16); and correlate each operating mode with respective input 

Regarding Claim 30: Merkel further teaches further comprising a user interface (paragraph [0058], lines 5-10) communicatively coupled to said processor (look up table paragraph [0047] and paragraph [0058], lines 1-5), wherein to determine the operating mode of the HVAC system (100), said processor (look up table paragraph [0047], lines 1-3 and paragraph [0058], lines 1-5) is further programmed to: receive, from a technician via said user interface (paragraph [0058], lines 6-10), information defining each of the plurality of operating modes of the HVAC system (paragraph [0058], lines 6-10); and store the information defining each of the plurality of operating modes of the HVAC system (via memory, paragraph [0047], lines 14-16).

Regarding Claim 31: Merkel teaches a heating, ventilation, and air conditioning (HVAC) system (title, 100) comprising:
a replacement motor (102, paragraph [0012], lines 1-4) that has replaced a replaced motor (paragraph [0012], lines 1-4);
a system controller (104) previously coupled to and configured to transmit instructions for the replaced motor (paragraph [0012], lines 1-4);
an interface module (106) communicatively coupled between said system controller (104) and said replacement motor (paragraph [0012], lines 1-4), said interface module (106) comprising:

a communication interface (command inputs 116, see paragraph [0043]); and
a processor (module 106 has a memory, paragraph [0047], lines 9-16, which inherently has a processor in order to operate) communicatively coupled to said memory (paragraph [0047], lines 9-16) and said communication interface (command inputs 116, see paragraph [0043]), said processor (module 106 has a memory, paragraph [0047], lines 9-16, which inherently has a processor in order to operate) programmed to:
receive, via said communication (command inputs 116, see paragraph [0043]) interface after said replacement motor (102) has replaced the replaced motor (102, paragraph [0012], lines 1-4), a first input signal from a first input device (the lower portion of controller 104 where operating modes of the system are stored, i.e. thermostat, see paragraph [0037], lines 1-3 and paragraph [0039]) of the HVAC system (100) and a second input signal from a second input device (the upper portion of controller 104 where signals are received from the thermostat i.e. lower portion and where those signals are received by interface module 106 see paragraphs [0037] and [0041]) of the HVAC system (100), the first and second input signals representing operations of the first and second input devices (signals of the replaced motor 102, paragraph [0011], lines 1-5), respectively, wherein the operations of the first and second input devices are unknown to said interface module (106) at receipt thereof (paragraph [0011], lines 1-5 and paragraph [0012], lines 1-4);

monitoring an aggregate signal of the first and second input signals (via 116, paragraph [0043], lines 1-11); and
comparing the aggregate signal with stored reference information (stored in memory, paragraph [0043], lines 1-11 and paragraph [0047], lines 1-16) to determine the operating mode of the HVAC system (100);
determine an operating parameter at which to operate said replacement motor (102) based on the determined operating mode (paragraph [0043], lines 1-11); and control said replacement motor (102) according to the operating parameter (paragraph [0011], lines 1-5).
Merkel fails to explicitly state that a processor is in the interface module. 
Green teaches that a processor (408) is in an interface module in order to operate a memory (410). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a processor in the interface module to the structure of Merkel as taught by Green in order to advantageously provide a processor in the interface module to perform processing needs from the input signals received by the module and stored in the memory (see Green, paragraph [0041], lines 18-23). 

Regarding Claim 32: Merkel further teaches wherein said system controller (104) comprises a wiring harness (114, wires from 106 to 102) previously coupled to the replaced motor (see Figure 1), wherein said interface module (106) is communicatively coupled to said system controller (104) via said wiring harness (see Figure 1).

Regarding Claim 33: Merkel further teaches wherein said processor (look up table paragraph [0047] and paragraph [0038], lines 1-2) of said interface module (106) is further programmed to receive the first input signal (107, 108, 110, 112) from said system controller (104) via said wiring harness (wires 114).

Regarding Claim 34: Merkel further teaches further comprising a thermostat (paragraph [0037]) communicatively coupled to said system controller (104) and said interface module (106), wherein said processor (look up table paragraph [0047] and paragraph [0038], lines 1-2) of said interface module (106) is further programmed to receive the second input signal form said thermostat (via 113).

Regarding Claim 35: Merkel further teaches wherein said thermostat (paragraph [0037], lines 1-5) is directly communicatively coupled to said interface module (106) through said system controller (104).

Regarding Claim 36: Merkel further teaches wherein to determine the operating mode (paragraph [0053], lines 1-16) of the HVAC system (100 of Merkel), 

Regarding Claim 37: Merkel teaches a method of controlling a replacement motor (102, paragraph [0012]) in a heating, ventilation, and air conditioning (HVAC) system (100) using an interface module (106) including a memory (paragraph [0047], lines 9-16), a communication interface (command inputs 116, see paragraph [0043]), and a processor (module 106 has a memory, paragraph [0047], lines 9-16, which inherently has a processor in order to operate) communicatively coupled to the memory (paragraph [0047], lines 9-16) and the communication interface (command inputs 116, see paragraph [0043]), said method comprising:
receiving, by the interface module (106) after the replacement motor (102) has replaced a replaced motor (102, paragraph [0012], lines 1-4), a first input signal from a first input device (the lower portion of controller 104 where operating modes of the system are stored, i.e. thermostat, see paragraph [0037], lines 1-3 and paragraph [0039]) of the HVAC system (100) and a second input signal from a second input device 
selecting, by the interface module (106), an operating mode at which the HVAC system (100) is operating, from a plurality of operating modes (paragraph [0043], lines 1-11), based on the first and second input signals (paragraph [0043], lines 1-11) by:
monitoring an aggregate signal of the first and second input signals (via 116, paragraph [0043], lines 1-11); and
comparing the aggregate signal with stored reference information (stored in memory, paragraph [0043], lines 1-11 and paragraph [0047], lines 1-16) to determine which operating mode of the HVAC system (100) to select;
determining, by the interface module (106), an operating parameter at which to operate the replacement motor (102, paragraph [0011], lines 1-5) based on the determined operating mode (paragraph [0043], lines 1-11); and
controlling, by the interface module (106), the replacement motor (102) according to the operating parameter (paragraph [0011], lines 1-5 and paragraph [0012], lines 1-4).
Merkel fails to explicitly state that a processor is in the interface module. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a processor in the interface module to the structure of Merkel as taught by Green in order to advantageously provide a processor in the interface module to perform processing needs from the input signals received by the module and stored in the memory (see Green, paragraph [0041], lines 18-23). 


Regarding Claim 38: Merkel further teaches wherein receiving the first and second input signals (107, 108, 110, and 112) comprises: receiving the first input signal from a system controller (104) of the HVAC system (100); and receiving the second input signal from a thermostat (paragraph [0037], lines 1-3) of the HVAC system (100).

Regarding Claim 39: Merkel further teaches wherein receiving the first input signal from the system controller (104) includes receiving a motor control signal (via 114) from the system controller (104), and receiving the second input signal from the thermostat (paragraph [0037], lines 1-3) includes receiving an operating mode signal from the thermostat (paragraph [0037], lines 1-3).

Regarding Claim 40: Merkel further teaches further determining the operating mode (paragraph [0053], lines 1-16) of the HVAC system (100) comprises: capturing, by .

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 
In regards to the arguments made against the Merkel reference on pages 3-9 of the remarks, the office respectfully disagrees. Merkel explicitly teaches using a replacement motor (102) that is installed into the system and the interface module (106) receives input signals that are new to the system (100) and pertain to the new motor (see paragraphs [0011]-[0012] and paragraph [0043]). Further, command inputs from the replacement motor are inherently unknown to the system when put into the system for the first time (i.e. retrofit by technician at install, see paragraph [0043], lines 1-11). 
Further, the adjustment module (106) of Merkel can adjust the operating system parameters as well as adjust the look up tables (see paragraph [0058], lines 1-10). This capability of the system is similar to the instant application’s disclosed ability to “learn” input signals and store the information (in some storage or look up table, see paragraph . 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., applicant appears to be arguing over the alleged/purported ability of the instant application’s invention to “learn”; however, learning capabilities are not claimed. See paragraph [0022] of the instant application of the written disclosure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the aforementioned reasons, the claims remain rejected. 
Note: For clarity, the claim limitations reciting “a first input device” and “a second input device” have both been given their broadest interpretation consistent with the specification of the originally filed disclosure.  
Thus, the above limitations have been interpreted as “a first device” and “a second device.”
In regards to the “first device” and “second device” being integral, it has been held that the use of a one piece construction apparatus instead of a multiple piece construction apparatus is a matter of obvious engineering choice where one skilled in the art could appreciate the advantage of compact construction. (See MPEP 2144.04 IV.B.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mills (US 2004/0219875 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                                                                                                                                        
/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


/ERIC S RUPPERT/Primary Examiner, Art Unit 3763